                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

LAWRENCE HAMPTON, #197002,                    )
                                              )
          Plaintiff,                          )
                                              )
   v.                                         )        CIVIL ACTION NO. 2:16-cv-973-ECM
                                              )                       (WO)
CAPTAIN BALDWIN, in his individual            )
capacity, also known as JEFFERY               )
BALDWIN, et al.,                              )
                                              )
          Defendants.                         )

                        MEMORANDUM OPINION and ORDER

        On August 14, 2019, the Magistrate Judge entered a Recommendation (doc. 158)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, and for good cause, it is

        ORDERED as follows that:

        1. the Recommendation of the Magistrate Judge is ADOPTED;

        2. judgment is entered in favor of Captain Baldwin and against the Plaintiff on

           the Plaintiff’s failure to protect claim;

        3. judgment is entered in favor of the Plaintiff and against Officer Sanders on

           the Plaintiff’s excessive force claim;

        4. the Plaintiff is awarded One Thousand Dollars ($1000.00) in damages against

           Officer Sanders, for which Officer Sanders is liable in his individual capacity,

           and for which execution may issue.
5. Court costs in the amount of Three Hundred and Fifty Dollars ($350.00) are

    taxed against Officer Sanders, for which execution may issue.

6. this case is DISMISSED with prejudice.

A separate Final Judgment will be entered.

Done this 16th day of September, 2019.


                                  /s/ Emily C. Marks
                           EMILY C. MARKS
                           CHIEF UNITED STATES DISTRICT JUDGE




                                    2
